DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 15 January 2021 has been entered in full.  Claims 1-36 are cancelled.
Claims 37-70 are pending.

	Election/Restrictions
Applicant’s election without traverse of Group I, claims 37-60, 69, and 70 in the reply filed on 15 January 2021 is acknowledged.
Claims 61-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 January 2021.
	Claims 37-60, 69, and 70 are under consideration in the instant Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 August 2020, 23 December 2019, and 18 July 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
1.	Claims 58 and 60 are objected to because of the following informalities:  
1a.	In claim 58, line 2, the extra space after “regulatory T- “ should be deleted.
1b.	In claim 60, line 2, the word “cells” should be singular to match the singular immune cell of claim 37.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2a.	Regarding claim 56, the phrases “such as” and "for example" render the claim indefinite because it is unclear whether the limitation (i.e., programmed death-1 (PD-1)) following the phrases is part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3.	Claim 53 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 53 recites the engineered immune cell of claim 37, wherein the BCMA specific CAR further comprises a second transmembrane domain, wherein the first transmembrane domain and the extracellular ligand-binding domain(s) are on a first polypeptide, and wherein the second transmembrane domain and the intracellular signaling domain(s) are on a second polypeptide, wherein the first transmembrane domain comprises a transmembrane domain from the α chain of the high-affinity IgE receptor (FcɛRI) and the second transmembrane domain comprises a transmembrane domain from the γ or β chain of FcɛRI.  However, claim 37, from which claim 53 depends, recites in line 9 that the first transmembrane domain comprises a CD8α chain transmembrane domain. Therefore, the recitation of a specific first transmembrane domain of claim 53 fails to include all the limitations of the claim 37 because claim 37 already recites a CD8α chain transmembrane domain as the first transmembrane domain.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
Claims 53 and 56 are rejected.  Claims 58 and 60 are objected.  Claims 37-52, 54, 55, 57, 59, 69, and 70 are allowable.

The art made of record and not relied upon is considered pertinent to applicant's disclosure:

Chang et al.  US 2020/0261503 (no common inventors or assignee; teach the same CAR and cells as the instant claims) 


References discussing CAR technology, including suicide-genes and different immune cells expressing CARs:
Glienke et al. Front Pharmacol 6: 21, 2015
Jones et al. Front Pharmacol 5: 254, 2014
Li et al. Protein Cell 8(8): 573-589, 2017
Qin et al.  Cancers 13: 404, 2021
Sievers et al. Int J Mol Sci 21: 3525, 2020

The closest prior art of record includes:
(i)    Kochenderfer, US 20150051266 (cited on the IDS of 7/18/2019; drawn to chimeric antigen receptors targeting B-cell maturation antigen (BCMA) that are broad; do not teach the sequences recited in the instant claims)
(ii)    Lipp et al., US 20150284467 (cited on the IDS of 7/18/2019; drawn to antibodies that bind CD269 (BCMA))
(iii)    Vu et al., US 20150368351 (cited on the IDS of 7/18/2019; drawn to methods of selecting antibodies against BCMA)
(iv)    Kuo et al., US 20160297885, now U.S. Patent 9,969,809 (cited on the IDS of 7/18/2019; drawn to antibodies and binding fragments thereof that specifically bind to BCMA and/or CD3; Kuo does not qualify as prior art because of shared inventorship/assignee and the same effective filing date)
	(v)	Kuo et al. U.S. Patent 10,040,860 (cited on the IDS of 7/18/2019; claims directed to anti-BCMA antibodies with overlapping BCMA sequences as the instant claims.  However, the ‘860 claims do not recite a CAR or any additional domains; the instant application and the ‘860 patent share inventors/assignee and have the same effective filing date)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
17 May 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647